As filed with the Securities and Exchange Commission on , Registration No. 333-151684 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment Number Five REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GMS CAPITAL CORP. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 7372 (Primary Standard Industrial Classification Code Number) 26-1094541 (I.R.S. Employer Identification Number) 1224 Washington Avenue Miami Beach, FL 33139 Tel: (514)-287-0103 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Joseph I. Emas 1224 Washington Avenue Miami Beach, FL33139 TELEPHONE NO.: (305) 531-1174 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: JOSEPH
